United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-766
Issued: September 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 23, 2012 appellant filed a timely appeal from a February 3, 2012 final
overpayment decision of the Office of Workers’ Compensation Programs (OWCP). The claim
was docketed as No. 12-766.
The Board has duly considered the matter and finds that this case is not in posture for
decision. In this case, by decision dated February 3, 2012, OWCP found that an overpayment of
compensation in the amount of $5,103.01 had been created for the period March 1, 2006 through
December 17, 2011 because appellant received both Social Security Act (SSA) retirement
benefits and wage-loss compensation under the Federal Employees’ Compensation Act1 (FECA),
without appropriate offset being applied.2 It found him at fault and noted that, although he

1
2

5 U.S.C. §§ 8101-8193.

Appellant, a tractor trailer operator, sustained a right rotator cuff sprain/tear on May 26, 2004 while
disconnecting a tractor from a trailer. He underwent arthroscopic repair on July 22, 2004 and returned to modified
duty for four hours a day on March 19, 2005. By decision dated June 2, 2005, OWCP reduced appellant’s
compensation, based on his actual earnings for four hours a day.

referenced an April 22, 2008 letter in a response to the January 4, 2012 preliminary overpayment
finding, the record did not contain such a letter.3
On appeal to the Board, appellant asserts that OWCP erred in its February 3, 2012
decision by not considering an April 22, 2008 letter which indicated that federal retirement offset
was being deducted from his compensation. He attached a copy of the letter, found in OWCP
file number xxxxxx220.4 The record in the instant claim contains correspondence from
appellant’s former attorney dated October 18 and November 19, 2006 in which the attorney
referenced both claims: file number xxxxxx218, the instant case, and file number xxxxxx220.
Appellant retired on December 22, 2006. In a September 17, 2007 letter, his attorney indicated
that appellant had been receiving compensation under both claims.
The record forwarded to the Board includes evidence suggesting that appellant has two
accepted claims and suggests that he was receiving FECA benefits under both claims. Claim
number xxxxxx218 record, however, contains scant information regarding claim number
xxxxxx220, especially regarding whether appellant is receiving FECA benefits under that claim.
The Board therefore finds this case is not in posture for a decision, as the record before the Board
is incomplete and would not permit an informed adjudication of the case by the Board. Thus, the
case must be remanded to OWCP to combine the claim files. OWCP procedures provide for
doubling claims when correct adjudication of the issues depends on frequent cross-reference
between files.5 Upon remand, it should combine file number xxxxxx220 with the instant case,
file number xxxxxx218. After combining the two records, OWCP should consider all relevant
evidence regarding whether an overpayment of compensation was created and, if so, whether the
amount was correct, and whether appellant was at fault in the creation of the overpayment and
direct any further development deemed necessary. It should then issue an appropriate decision.

3

In response to the preliminary overpayment determination, appellant submitted an overpayment action request
but did not submit an overpayment questionnaire.
4

The Board cannot consider this evidence as the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its final decision. J.T., 59 ECAB 293 (2008).
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

2

IT IS HEREBY ORDERED THAT the February 3, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

